DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Amended Title
Image Pattern Similarity Calculation Device and Recognition Device
	
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to recognizing input patterns belong to a category based on the plurality of combined similarity values.
The following is an examiner's statement of reasons for allowance: The present invention is directed towards recognizing input patterns that belong to a category based on the plurality of combined similarity values by calculating a degree of closeness between the registered patterns using a normalized cross-correlation; receiving an input pattern; setting a registered pattern which is not yet set as a first registered pattern among the registered patterns, as the first registered pattern; and generating a category including the first registered pattern among the registered patterns and one or more second registered patterns having a highest degree of closeness with the first registered pattern among the registered patterns.
The closest prior art, Jaber et al. (US 2015/0278224), Zhang et al. (US 2012/0230545), and Sato et al. (US 2011/0103695) show similar systems. 
Jaber teaches to register a plurality of registered patterns comprising a set of a feature value extracted from an image, each pattern corresponding to an object target of a plurality of targets, the object target being extracted from a moving image (see figure 1, figure 7a, para. 0036, 0114, where Jaber discusses extracting objects from a video image data, storing, and categorizing objects); calculate a degree of closeness between the registered patterns using a normalized cross-correlation (see figure 1, figure 7a, para. 0057, 0096, 0145, where Jaber discusses calculating the degree of similarity using a normalized cross-correlation); receive an input pattern (see figure 1, figure 7a, para. 0036, 0114, where Jaber discusses extracting objects and categorizing objects); set a first registered pattern among the registered patterns (see figure 1, figure 7a, para. 0036, 0114, where Jaber discusses extracting objects and categorizing objects); generate a category including the first registered pattern among the registered patterns and one or more second registered patterns having a highest degree of closeness with the first registered pattern among the registered patterns (see figure 1, para. 0063, 0096, where Jaber discusses classify images using the similarity between the candidate images determined by comparing the match scores of each candidate with the query image, or by performing matching between the images in the returned candidate set).
Zhang teaches to receive an input pattern (see para. 0015, where Zhang discusses the facial region descriptor vectors characterizing the face region in the input image); calculate a first similarity value between the input pattern and the first registered pattern in the category (see para. 0015, where Zhang discusses the facial region descriptor vectors characterizing the face region in the input image 24 are compared with facial region descriptor vectors 26 that are associated with a reference face image 28 to produce one or more facial recognition category specific matching scores); calculate one or more second similarity values between the input pattern and the one or more second registered patterns in the category, the one or more second similarity values being different from the first similarity value (see para. 0015, where Zhang discusses the facial region descriptor vectors characterizing the face region in the input image are compared with facial region descriptor vectors that are associated with a reference face image to produce one or more facial recognition category specific matching scores); calculate a combined similarity value in which the first similarity value and the one or more second similarity values are combined as a similarity value of the category; recognize that the input pattern belongs to the category based on the plurality of combined similarity values (see para. 0015-0016, 0040, where Zhang discusses one or more facial recognition category specific matching scores, which typically are combined in the result generation stage to produce an output facial recognition result); and output the combined similarity values calculated (see figure 1, para. 0015-0016, 0040, where Zhang discusses outputting the facial recognition result).
Sato teaches to perform the setting of the first registered pattern, the generating of the category, the calculating of the first similarity value, the calculating of the one or more second similarity values, and the calculating of the combined similarity value repeatedly until any registered pattern not set as the first registered pattern does not remain in the plurality of registered patterns (see figure 2, para. 0062, where Sato discusses determining whether all face patterns have been processed, if not the system returns to the pattern identification process and performs pattern registration on the new pattern).
However, Jaber, Zhang, and Sato fail to address: 
“calculate a degree of closeness between the registered patterns using a normalized cross-correlation;
receive an input pattern;
set a registered pattern which is not yet set as a first registered pattern among the registered patterns, as the first registered pattern …
perform the setting of the registered pattern, the generating of the category, the calculating of the first similarity value, the calculating of the one or more second similarity values, and the calculating of the combined similarity value repeatedly until any registered pattern not set as the first registered pattern does not remain in the plurality of registered patterns.”

These distinct features are in each independent claim and renders them allowable.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663